                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                            Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Florida trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )

      Counterclaim Plaintiffs,         )

v.                                     )

FOODONICS INTERNATIONAL, INC., )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                  )

      Counterclaim Defendants.         )


                   JOINT MOTION TO EXTEND
          CASE MANAGEMENT DEADLINES AND TRIAL DATE

      Counterclaim Plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean

Klempf Revocable Trust (the “Trust”), Counterclaim Defendants Foodonics

International, Inc. (“Foodonics”) and Kevin Jacques Klempf (“Klempf”), move for

entry of an order modifying the Third Amended Case Management and Scheduling
Order (the “Scheduling Order”; Doc. No. 180) and the Endorsed Order granting the

Joint Motion to Extend Discovery and Dispositive Motion Deadlines (Doc. No. 240),

to extend the remaining deadlines and the trial date, and in support say:

       1.      Scheduling orders under Rule 16 may be modified “for good cause and

with the judge’s consent.” Rule 16(b)(4), Fed. R. Civ. P. “The court may modify the

schedule on a showing of good cause if [the schedule] cannot reasonably be met despite

the diligence of the party seeking the extension.” Fed. R. Civ. P. 16(b) 1983 advisory

committee’s note; see also In re Accutane Prods. Liab. Litig., 923 F. Supp. 2d 1349,

1351 (M.D. Fla. 2013) (quoting Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th

Cir. 1998) (citing Fed. R. Civ. P. 16 advisory committee’s note).

       2.      Rule 6(b) states, “[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time . . . if a request is made, before the

original time or its extension expires[.]” Fed. R. Civ. P. 6(b)(1). The standard is a

liberal one, and “an application for extension of time under Rule 6(b)(1)(A) normally

will be granted in the absence of bad faith on the part of the party seeking relief or

prejudice to the adverse party.”            4B Charles Alan Wright, et al., Fed.

Prac. & Proc., § 1165 at 605, 608 (2015).

       3.      Scheduling difficulties have arisen due to the coronavirus pandemic. As

a result, the parties will not have sufficient time under the present deadlines to (i)

adequately prepare for depositions prior to the current discovery deadline or (ii) prepare

appropriate dispositive or Daubert motions.




                                            2
       4.     Accordingly, with the exception of the mediation date which is currently

scheduled for July 8, 2020, the parties request that the Court extend all remaining

deadlines and the trial date in the Scheduling Order and the Endorsed Order, and

propose the following schedule:


            Deadline or Event                  Current Date         Modified Date

 Discovery deadline                            June 30, 2020      November 27, 2020

 Dispositive and Daubert Motions
                                                July 1, 2020        January 5, 2021
 (responses due 21 days after service)
 Response to Dispositive and Daubert
                                               June 30, 2020       January 26, 2021
 Motions
 Replies to Dispositive and Daubert
                                               July 22, 2020      February 16, /2021
 Motions
 All other motions, including motions
                                           December 10, 2020         May 6, 2021
 in limine

 Joint Final Pretrial Statement            December 10, 2020         May 6, 2021

 Final Pretrial Conference
                                  Date:    December 16, 2020         May __, 2021
                                  Time:       10:00 a.m.              10:00 a.m.
 Special Set Trial to Begin                   January 11, 2021       June __, 2021
 (10 days – Jury)                                9:00 a.m.             9:00 a.m.


       5.     This motion is not brought to unreasonably delay the trial of this action,

but instead to proactively address scheduling issues that were not foreseen when

Foodonics International, Inc. (“Foodonics”) and the Trust submitted their Case

Management Report (Doc. No. 16).

       WHEREFORE, the Trust requests an extension of the remaining deadlines and

the trial date in the Scheduling Order and the Endorsed Order as set forth above.



                                          3
SMITH HULSEY & BUSEY                       ABEL BEAN LAW, P.A.


By     /s/ James H. Post                   By    /s/ Daniel K. Bean
       James H. Post                             Daniel K. Bean
       Michael E. Demont                         Andrew J. Steif
       R. Christopher Dix
                                           Florida Bar No. 15539
Florida Bar No. 175460                     Florida Bar No. 0042475
Florida Bar No. 364088                     50 North Laura Street, Suite 2500
Florida Bar No. 036988                     Jacksonville, Florida 32202
One Independent Drive, Suite 3300          (904) 516-5486
Jacksonville, FL 32202                     dbean@abelbeanlaw.com
(904) 359-7700                             asteif@abelbeanlaw.com
(904) 359-7708 (facsimile)
jpost@smithhulsey.com                      and
mdemont@smithhulsey.com
cdix@smithhulsey.com                       GRAYROBINSON, P.A.
Attorneys for Dina Klempf Srochi, as
  Trustee of the Laura Jean                By    /s/ Grier Wells
  Klempf Revocable Trust                         Grier Wells

                                           Florida Bar No.: 203238
                                           50 North Laura Street, Suite 1100
                                           Jacksonville, Florida 32202
                                           (904)-598-9929
                                           grier.wells@gray-robinson.com
                                           barbara.rude@gray-robinson.com

                                           Attorneys for Foodonics International,
                                             Inc. and Jacques Klempf




                                       4
                                    Certificate of Service

          I certify that on this 29th day of May, 2020, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system,

which will send a Notice of Electronic Filing to all CM/ECF participants in this case.

I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: none.


                                                              /s/ James H. Post
                                                                 Attorney
1070327




                                              5
